DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1and 3-4 are currently under examination. Claims 5-28 are withdrawn from consideration. Claim 2 has been cancelled. Claim 1 is amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ke Yang on 03/04/2021.
The application has been amended the claims as follows:
Claims 5-28 (Cancelled)                
Allowable Subject Matter
Claims 1 and 3-4 allowed.

Parkin et al. teach a multidentate ligand tris(1-methylimidazol-2-ylthio)methyl ligand [TitmMe] having the structure as shown below (Scheme 1, page 14542):

    PNG
    media_image1.png
    243
    250
    media_image1.png
    Greyscale

As we see above, [TitmMe] ligand comprises a multidentate ligand of formula (I), wherein R1=Me, R2=R3=H, Z=S, but not a silicon-containing a linker group as the instant claims.
Neither Parkin et al. nor any prior arts of the record specifically teaches or suggests a multidentate ligand having the structure of formula (I)  as per applicant claim 1. Therefore, the claims 3-4 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1732